Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 07/06/2021 is a CON of 17/173,634 filed on 02/11/2021 (PAT 11095883), which is a CON of PCT/JP2020/023329 filed on 06/15/2020, which has PRO 62/864,728 filed on 06/21/2019, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 07/06/2021 and 07/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Conflicting Patent PAT US 11,095,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 10 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,095,883 B2
Instant Application:-17/368,123
1. An encoder, comprising: circuitry; and memory connected to the circuitry, wherein, in operation, the circuitry: derives an absolute value of a sum of horizontal gradient values which indicates an absolute value of a sum of a horizontal gradient value at a relative pixel position in a first range and a horizontal gradient value at a relative pixel position in a second range, for each of a plurality of pairs of a relative pixel position in the first range and a relative pixel position in the second range among a plurality of pairs of relative pixel positions, the first range including a first reference block for a current block, the second range including a second reference block for the current block, the plurality of pairs of relative pixel positions being determined commonly and relatively for the first range and the second range; derives, as a first parameter, a total sum of a plurality of absolute values of sums of horizontal gradient values derived respectively for the plurality of pairs of relative pixel positions; derives an absolute value of a sum of vertical gradient values which indicates an absolute value of a sum of a vertical gradient value at the relative pixel position in the first range and a vertical gradient value at the relative pixel position in the second range, for each of the plurality of pairs of relative pixel positions; derives, as a second parameter, a total sum of a plurality of absolute values of sums of vertical gradient values derived respectively for the plurality of pairs of relative pixel positions; derives, for each of the plurality of pairs of relative pixel positions, a pixel difference value which indicates a difference between the pixel value at the relative pixel position in the first range and the pixel value at the relative pixel position in the second range; inverts or maintains a plus or minus sign of the pixel difference value derived for each of the plurality of pairs of relative pixel positions, according to a plus or minus sign of the sum of the horizontal gradient values which indicates the sum of the horizontal gradient value at the relative pixel position in the first range and the horizontal gradient value at the relative pixel position in the second range, and derives a horizontal-related pixel difference value which indicates a pixel difference value derived for the pair of relative pixel positions, the horizontal-related pixel difference value having the plus or minus sign inverted or maintained according to the plus or minus sign of the sum of the horizontal gradient values; derives, as a third parameter, a total sum of a plurality of horizontal-related pixel difference values derived respectively for the plurality of pairs of relative pixel positions; inverts or maintains a plus or minus sign of the pixel difference value derived for each of the plurality of pairs of relative pixel positions, according to a plus or minus sign of a sum of vertical gradient values which indicates a sum of the vertical gradient value at the relative pixel position in the first range and the vertical gradient value at the relative pixel position in the second range, and derives a vertical-related pixel difference value which indicates a pixel difference value derived for the pair of relative pixel positions, the vertical-related pixel difference value having the plus or minus sign inverted or maintained according to the plus or minus sign of the sum of the vertical gradient values; derives, as a fourth parameter, a total sum of a plurality of vertical-related pixel difference values derived respectively for the plurality of pairs of relative pixel positions; inverts or maintains a plus or minus sign of the sum of the horizontal gradient values derived for each of the plurality of pairs of relative pixel positions, according to the plus or minus sign of the sum of the vertical gradient values, and derives a vertical-related sum of horizontal gradient values which indicates a sum of the horizontal gradient values having the plus or minus sign inverted or maintained according to the plus or minus sign of the sum of the vertical gradient values; derives, as a fifth parameter, a total sum of a plurality of vertical-related sums of horizontal gradient values derived respectively for the plurality of pairs of relative pixel positions; and generates a prediction image to be used to encode the current block using the first parameter, the second parameter, the third parameter, the fourth parameter, and the fifth parameter.
2. The encoder according to claim 1, wherein the circuitry derives: the first parameter according to the following expression: [Math. 1]
Σ.sub.[i,j]∈Ωabs(I.sub.x.sup.1+I.sub.x.sup.0); the second parameter according to the following expression: [Math. 2]
Σ.sub.[i,j]∈Ωabs(I.sub.y.sup.1+I.sub.y.sup.0); the third parameter according to the following expression: [Math. 3]
Σ.sub.[i,j]∈Ω(−sign(I.sub.x.sup.1+I.sub.x.sup.0)×(I.sup.0−I.sup.1)); the fourth parameter according to the following expression: [Math. 4]
Σ.sub.[i,j]∈Ω(−sign(I.sub.y.sup.1+I.sub.y.sup.0)×(I.sup.0−I.sup.1)); and the fifth parameter according to the following expression, [Math. 5]
Σ.sub.[i,j]∈Ω(sign(I.sub.y.sup.1+I.sub.y.sup.0)×(I.sub.x.sup.1+I.sub.x.sup.0)), where: Ω denotes a set of the plurality of pairs of relative pixel positions; [i, j] denotes each of the relative pixel positions included in the plurality of pairs of relative pixel positions; for each of the plurality of pairs of relative pixel positions, I.sub.x.sup.0 denotes a horizontal gradient value at a relative pixel position in the first range, and I.sub.x.sup.1 denotes a horizontal gradient value at a relative pixel position in the second range; for each of the plurality of pairs of relative pixel positions, I.sub.y.sup.0 denotes a vertical gradient value at a relative pixel position in the first range, and I.sub.y.sup.1 denotes a vertical gradient value at a relative pixel position in the second range; I.sup.0 denotes a pixel value at the relative pixel position in the first range; I.sup.1 denotes a pixel value at the relative pixel position in the second range; abs(I.sub.x.sup.1+I.sub.x.sup.0) denotes an absolute value of I.sub.x.sup.1+I.sub.x.sup.0; sign(I.sub.x.sup.1+I.sub.x.sup.0) denotes a plus or minus sign of I.sub.x.sup.1+I.sub.x.sup.0; abs(I.sub.y.sup.1+I.sub.y.sup.0) denotes an absolute value of I.sub.y.sup.1+I.sub.y.sup.0; and sign(I.sub.y.sup.1+I.sub.y.sup.0) denotes a plus or minus sign of I.sub.y.sup.1+I.sub.y.sup.0.

10. A decoder comprising: a memory; and a processor connected to the memory and configured to generate a prediction image in order to decode a current block based on a first parameter, a second parameter, a third parameter, a fourth parameter, and a fifth parameter that are derived in a bi-directional optical flow (BDOF) process, wherein the first parameter is derived based on the following expression:
Σ.sub.[i,j]∈Ωabs(I.sub.x.sup.1+I.sub.x.sup.0);  [Math. 1] the second parameter is derived based on the following expression:
Σ.sub.[i,j]∈Ωabs(I.sub.y.sup.1+I.sub.y.sup.0);  [Math. 2] the third parameter is derived based on the following expression:
Σ.sub.[i,j]∈Ω(−sign(I.sub.x.sup.1+I.sub.x.sup.0)×(I.sup.0−I.sup.1));  [Math. 3] the fourth parameter is derived based on the following expression:
Σ.sub.[i,j]∈Ω(−sign(I.sub.y.sup.1+I.sub.y.sup.0)×(I.sup.0−I.sup.1)); and  [Math. 4] the fifth parameter is derived based on the following expression,
[Math. 5](sign(I.sub.y.sup.1+I.sub.y.sup.0)×(I.sub.x.sup.1+I.sub.x.sup.0)),  [Math. 5] where: Ω indicates a set of relative pixel positions; [i, j] indicates a relative pixel position in the set Ω defined by a horizontal position i and a vertical position j; I.sub.x.sup.0 indicates a horizontal gradient value at a first pixel position in a first gradient image, and I.sub.x.sup.1 indicates a horizontal gradient value at the first pixel position in a second gradient image, the first pixel position being determined based on a relative pixel position [i, j], the first gradient image and the second gradient image corresponding to the current block; I.sub.y.sup.0 indicates a vertical gradient value at the first pixel position in the first gradient image, and I.sub.y.sup.1 indicates a vertical gradient value at the first pixel position in the second gradient image; I.sup.0 indicates a pixel value at the first pixel position in a first interpolated image corresponding to the current block; I.sup.1 indicates a pixel value at the first pixel position in a second interpolated image corresponding to the current block; the abs function outputs an absolute value of an argument; and the sign function outputs a sign of an argument which is −1, 0, or 1.



As demonstrated, the claim of US patent US 11,095,883 B2 anticipate the features of the claim of instant application 17/368,123.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487